The trial judge in his decision on the motion to suppress stated:
"This court will take refuge in the Hayes case which, in my personal opinion, is an absurdity and incorrect law. I cannot conceive I would ever find myself in the position that I would be joyfully following the case which I believe *Page 25 
to be completely wrong. However, the only greater absurdity than to follow the Hayes case is to suppress evidence in this case and return to this defendant the chair which by his own admission belongs to The Ohio State University, and the weapon. I am not proud of the conduct of this court at this time and it is a matter of considerable embarrassment to me to put it on the record.
"I deny the motion of the defendant solely and exclusively on the basis of the Hayes case. As a matter of law and professional standing, Mr. Sroufe, this certainly ought to illustrate to somebody how ridiculous the Hayes case is. My throat gorges with the idea of protecting this defendant. The motion is overruled."
A review of the Hayes case (Columbus v. Hayes, 9 Ohio App.2d 38) will show that we were limiting the opinion only to the offense involved in that case — operating a vehicle while under the influence of alcohol. In Mentor v. Giordano, 9 Ohio St.2d 140, the Supreme Court stated, "Generally, each `drunkendriving' case is to be decided on its own particular andpeculiar facts." The Hayes case should not be interpreted to apply to all misdemeanor cases.
While Judge Leach has set out the law applicable to the motion to suppress, I concur in the affirmance for the further reason that on the trial of the case the cross-examination of a prosecution's witness disclosed that the defendant gave permission to search the car. *Page 26